Opinion issued June 20, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-01-00927-CR
          01-01-00928-CR
____________

PRENTISE LEE WAIRE, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause Nos. 857095 and 857096



MEMORANDUM  OPINION
	Appellant, Prentise Lee Waire, Jr., was a juvenile certified to be tried as
an adult.  He was charged in two indictments with aggravated sexual assault of a child
and murder which grew out of a single incident.  He pled guilty to each allegation
before the trial court without an agreed recommendation.  Sentencing was deferred
pending the completion of a pre-sentence investigation report.  After the punishment
hearing, the trial court assessed two concurrent 60-year prison terms.
	Appellate counsel has filed a brief stating that, after a thorough and
complete analysis of the entire record, in her opinion the appeals are without merit. 
The well-reasoned brief meets the requirements of Anders v. California, 386 U.S.
738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the
record and stating why there are no arguable grounds of error on appeal.  See Gainous
v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was
advised that he had a right to file a pro se response within 30 days.  The 30 days have
passed and appellant has not filed a response.
	We have carefully read and reviewed the entire record in this matter and
we concur with appellate counsel's assessment that there are no arguable grounds of
error that could be presented on appeal.
	We affirm the judgments.
	Appellate counsel has filed a motion to withdraw from any further
representation in this matter.  See Stephens v. State, 35 S.W.3d 770, 771 (Tex.
App.--Houston [1st Dist.] 2000, no pet.).  While we grant this request, we likewise
remind counsel of her duty to notify appellant of the result of these appeals and also
to inform him that he may, on his own, pursue discretionary review in the Court of
Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Chief Justice Schneider, and Justices Hedges and Nuchia.
Do not publish.  Tex. R. App. P. 47.